Citation Nr: 0302787	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
residuals of left total knee arthroplasty.

2.  Entitlement to an extension of a temporary total 
evaluation for residuals of left total knee arthroplasty 
beyond August 1, 1999.

3.  Entitlement to an extension of special monthly 
compensation benefits based on schedular housebound criteria 
beyond July 1, 1999.

4.  Entitlement to a rating higher than 20 percent for a 
right knee disorder

5.  Entitlement to a rating of total rating based on 
individual unemployability (TDIU rating) due to service-
connected disabilities.

6.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

7.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

8.  Entitlement to service connection for a right shoulder 
disorder, secondary to service-connected knee disorders.

9.  Entitlement to service connection for a left ankle 
disability, secondary to service-connected knee disorders.

10.  Whether prior RO decisions which evaluated bilateral 
knee disorders were based on clear and unmistakably (CUE).

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional knee disability due to surgery at a VA medical 
center (VAMC).

12.  Entitlement to additional compensation by reason of the 
veteran's spouse being in need of regular aid and attendance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to June 
1958.

This case comes to the Board of Veterans' Appeals (Board) 
from multiple decisions of the RO.  A May 1999 RO decision 
granted a temporary total convalescetn evaluation due to the 
veteran's service-connected right knee disorder, from March 
3, 1999 to April 30, 1999; denied an increase in a 30 percent 
rating for residuals of left total knee arthroplasty; denied 
entitlement to a TDIU rating; denied entitlement to specially 
adapted housing assistance or a special home adaptation 
grant; and granted special monthly compensation based on 
housebound rate because of 100 percent for the veteran's left 
knee disorder and another disability rated at least 60 
percent, effective from March 3, 1999.  In October 1999, the 
RO denied additional compensation based on a claim that the 
veteran's spouse was in need of regular aid and attendance.  

In May 2000, the RO issued a decision which, in pertinent 
part, granted an extension to May 31, 1999 for the temporary 
total convalescent rating for the service-connected right 
knee disorder.   Effective July 1, 1999, the RO assigned a 20 
percent disability rating for the right knee disorder.  The 
RO's May 2000 decision also ended the veteran's special 
monthly compensation benefits which had been based on 
schedular housebound criteria, effective July 1, 1999.

In August 2000, the RO issued a decision that, in pertinent 
part, denied an extension of the temporary total evaluation 
for residuals of left total knee arthroplasty beyond August 
1, 1999; denied an increase in a 20 percent rating for right 
knee disorder; denied secondary service connection for a 
right shoulder disorder and left ankle fracture; found there 
was no CUE in prior RO decisions which evaluated the 
disability ratings assigned to the veteran's bilateral knee 
disorders; and denied compensation under 38 U.S.C.A. § 1151 
for additional disabilities of the knees claimed as due to 
surgery at the VAMC.  

In August 2002, a Board videoconference hearing was held.  


FINDINGS OF FACT

1.  The veteran's residuals of left total knee arthroplasty 
are manifested by chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.

2.  The veteran underwent a left total knee arthroplasty on 
June 29, 1998.  The RO granted a one month temporary total 
convalescence rating, followed by a temporary total 
evaluation for one year following implantation of the knee 
joint prosthesis, and this ended on August 1, 1999.  

3.  The veteran ceased to meet the requirements for special 
monthly compensation benefits based on schedular housebound 
criteria on July 1, 1999.  His service-connected disabilities 
are not shown to have substantially confined him to his 
dwelling or premises beyond July 1, 1999.

4.  The veteran's service-connected right knee disorder, 
status post right quadriceps tendon repair, is currently 
manifested by moderate instability, plus arthritis and 
limitation of motion with a lack of about 15 degrees of full 
extension and with flexion limited to about 100 degrees.

5.  The veteran's service-connected right and left knee 
disabilities prevent gainful employment.

6.  The veteran does not have loss of use of either lower 
extremity due to service-connected knee conditions, and 
neither knee is ankylosed.

7.  There is no current chronic right shoulder disorder due 
to the veteran's service-connected knee disabilities.    

8.  There is no current chronic left ankle disorder due to 
the veteran's service-connected knee disabilities.

9.  There was no undebatable error in prior RO rating 
decisions which evaluated the service-connected right and 
left knee disorders.

10.  The veteran claims additional disability of the knees 
due to knee surgeries at the VAMC, but he is already service-
connected for bilateral knee conditions, and all problems 
with both knees are taken into account when rating the 
service-connected bilateral knee conditions.

11.  The veteran's spouse has various diagnosed mental 
disorders.  She is not blind or in a nursing home, and due to 
her chronic medical conditions she does not need the regular 
assistance of another person to help her with personal care 
functions or to protect her from the hazards and dangers 
inherent in her daily environment.  


CONCLUSIONS OF LAW

1.  The criteria for 60 percent rating for residuals of left 
total knee arthroplasty have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §  4.71a, Diagnostic Code 
5055 (2002).

2.  The criteria for an extension of the temporary total 
evaluation for the left knee arthroplasty after August 1, 
1999 have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).

3.  The criteria for an extension of the special monthly 
compensation benefits based on schedular housebound, beyond 
July 1, 1999, have not been met.  38 U.S.C.A. § 1114 (West 
1991); 38 C.F.R. § 3.350 (2002).

4.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).

5.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.809, 3.809a (2002).

6.  The veteran does not satisfy the eligibility criteria an 
automobile and adaptive equipment or adaptive equipment only.  
38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.808 (2002).

7.  The right knee disorder is 20 percent disabling based on 
instability, plus it is 20 percent disabling based on 
arthritis with limiation of motion. 38 U.S.C.A. § 1155 (West 
1991 and Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2002).

8.  A right shoulder disorder is not proximately due to or 
the result of service-connected bilateral knee disorders.  38 
C.F.R. § 3.310 (2002).

9.  A left ankle fracture is not proximately due to or the 
result of service-connected left knee disorder.  38 C.F.R. § 
3.310 (2002).

10.  Prior final RO decisions which evaluated the bilateral 
knee disorders were not based on CUE.  38 U.S.C.A. § 5109A 
(West Supp. 2002); 38 C.F.R. § 3.105 (2002).

11.  The criteria for compensation under 38 U.S.C.A. § 1151 
for claimed additional knee disability due to surgery at the 
VAMC are not met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).

12.  The criteria for additional compensation based on a 
claimed need of the veteran's spouse for regular aid and 
attendance have not been established. 38 U.S.C.A. § 1115 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
November 1953 to June 1958.  A review of his service medical 
records revealed multiple complaints concerning the left 
knee.  A May 1954 treatment report noted the veteran's 
history of swelling in both knees.  In July 1955, the veteran 
underwent an exploratory arthrotomy and excision of the 
semilunar cartilage of the left knee.  A February 1957 
treatment report noted that the veteran injured his right 
hand in a fall.  X-ray examination of the right hand revealed 
no fracture.  The veteran's separation examination, performed 
in May 1958, noted a history of left knee surgery and that he 
had a normal recovery from this procedure.  Physical 
examination revealed his upper and lower extremities to be 
normal.  

In December 1974, the veteran sought treatment for persistent 
left knee pain for the past month.  The veteran was diagnosed 
with osteocartilaginous loose bodies and hypertrophic 
arthritis of the left knee.  In January 1975, the veteran 
underwent the removal of loose bodies and osteophytes from 
the left knee and curettage of osteochondritis dissecans 
crater from the tibia of the left leg.

In November 1980, the veteran was treated for left Bell's 
palsy.  In December 1981, the veteran was diagnosed with and 
received treatment for right facial nerve palsy.  The veteran 
underwent right facial nerve decompression. 

In May 1989, the veteran sought treatment for double vision.  
The report concluded with an impression of multiple ocular 
motility deficits, rule out myasthenia gravis.

A treatment report, dated in March 1990, noted that the 
veteran has had a complete degeneration and collapse of the 
medial compartment of the left knee to the point of being 
bone on bone.  The report also noted the veteran's history of 
myasthenia gravis.  That same month, the veteran underwent a 
diagnostic arthroscopy with debridement of the medial 
compartment of the left knee and a bivus proximal tibial 
osteotomy.  The operative report noted that a T-plate was 
applied to the left tibia.  A hospital discharge report, 
dated in April 1990, indicated that the veteran was 
discharged with a final diagnosis of total osteotomy, joint 
arthrosis, medial compartment.  A July 1990 treatment report 
indicated that the veteran's left knee looked good and was 
healing well.

A treatment summary letter, dated in May 1991, was received 
from J. Parker, M.D.  Dr. Parker noted that the veteran has 
ocular myasthenia gravis, which causes double vision.  Dr. 
Parker also indicated that the veteran should not be working 
around electrical wires.

A treatment report, dated in April 1992, noted that the 
veteran felt a pop in his right thigh after falling at home.  
X-ray examination of the right knee revealed a quadriceps 
rupture and patella fracture.  The veteran underwent a repair 
quadriceps tendon of the right knee.  

A follow-up treatment report, dated in April 1992, noted that 
the veteran was removing his right knee from a splint and 
working on range of motion exercises against his physician's 
advice.  An August 1993 treatment report noted that the right 
quadriceps may have re-ruptured.  An arthrogram was then 
performed and revealed a quadriceps tendon tear with no 
definite meniscus tear.  

In July 1993, the veteran completed a vocational report for 
the Social Security Administration noting that he had worked 
as a central office maintainer for the telephone company from 
September 1958 to October 1991.  He also indicated that he 
worked for a tax preperation firm for 5 months beginning in 
December 1990.  On an attachment labeled #1, the veteran 
reported a limited range of motion in the right arm and a 
limited range of motion in the fingers of the right hand.  

A treatment summary letter, dated in July 1993, was received 
from J. Parker, M.D.  Dr. Parker noted that the veteran has a 
combination of problems which, taken together, give rise to 
significant fatigue and weakness.  The listed problems 
including myasthenia which is not in remission, but not 
severe, evidence of old bilateral Bell's palsy, worse on the 
left, and very severe degenerative arthritis of the hips and 
knees.  Dr. Parker also noted that the veteran now walks with 
a walker.  

A treatment summary report concerning the veteran's spouse, 
dated in February 1995, was received from W. Welch, M.D.  The 
report noted diagnoses for the veteran's spouse including 
schizoaffective disorder, adult hyperactive attention deficit 
disorder, recurrent depression, and impulse control disorder.  
It also noted that the veteran's spouse was status post-
surgery for thyroid cancer and fusion of the neck from a 
motor vehicle accident.  

In December 1997, the veteran filed a claim seeking service 
connection for a left knee disorder and a right knee 
disorder, secondary to the left knee condition.  In a 
statement filed in January 1998, the veteran noted that he 
had injured his right quadriceps and knee secondary to a fall 
in the bathroom caused by his left knee condition in early 
1992.  The veteran also reported injuries to his hands, right 
shoulder, and neck secondary to falls caused by his left knee 
condition.

A treatment report, dated in January 1998, noted that the 
veteran essentially has bad medial compartment degenerative 
arthritis of both knees.  Physical examination of the right 
knee revealed tenderness along the medial joint line.  Range 
of motion testing of the right knee revealed full extension 
and flexion to 125 degrees.  Physical examination of the left 
knee revealed tenderness along the medial joint line.  Range 
of motion testing of the left knee revealed extension to 10 
degrees and flexion to 100 degrees.  The examining physician 
recommended that the veteran have the plate taken out of his 
left knee to be followed later by a total left knee 
replacement.  

In March 1998, the RO issued a rating decision that granted 
service connection at a 30 percent rating for residuals of 
internal derangement and torn left medial meniscus of the 
left knee, due to osteochondritis dissecans. 

In April 1998, the veteran filed a claim seeking entitlement 
to aid and attendance benefits for his spouse.  

X-ray examination of the veteran's right knee, performed in 
April 1998, revealed early changes of degenerative arthritis 
especially in the medial compartment.  Bony density along the 
superior and anterior aspect of the tibia is probably related 
to an old trauma.  Minimal vascular calcification was noted.

A treatment summary letter, dated in April 1998, was received 
from B. Johnson, M.D.  In his letter, Dr. Johnson indicated 
that the veteran's left knee pain is significantly 
debilitating and ultimately was going to require removal of 
the plate from the high tibial osteotomy and a total left 
knee replacement.  Dr. Johnson also noted that the veteran's 
right knee was developing some medial compartment 
degenerative changes and that there had been a fall in 1992 
at which time the veteran injured his right quadriceps 
tendon.  Dr. Johnson then opined that the veteran's left knee 
disorder impacted negatively on his right knee disorder.  

A May 1998 VA treatment record notes a walker was being 
issued because of both myasthenia gravis and a bilateral knee 
condition.  A treatment report, dated in June 1998, noted the 
veteran's complaints of bilateral knee pain.  Physical 
examination revealed tenderness in both knees along the 
medial joint line.  The report concluded with a diagnosis, in 
part, of right leg quadriceps tendon tear and repair 
secondary to fall due to left arthritic knee.  

On June 29, 1998, the veteran underwent surgical removal of 
the retained hardware from his prior tibial osteotomy and a 
total left knee arthroplasty.  The operative report indicated 
that no complications occurred during the surgery.  The 
veteran was discharged from the hospital on July 3, 1998.  An 
outpatient treatment report, dated July 6, 1998, noted that 
the veteran was able to stand and ambulate 30 feet using a 
standard walker and forearm attachment with stand guard 
assist.  A treatment report, dated July 21, 1998, noted that 
the veteran was continuing to improve daily although he was 
set back by a stress fracture in his ankle.  The report noted 
that the veteran was issued a walking boot.  A treatment 
report, dated July 30, 1998, noted that the veteran had a 
stress facture on his left ankle and wears a walking boot.  
The report noted that the veteran ambulated with a walker and 
forearm platform.  

The veteran filed for a temporary total rating based on his 
left knee surgery in July 1998.  Thereafter, in July 1998, 
the RO issued a decision granting a temporary total 
evaluation based on surgical treatment of a service-connected 
condition necessitating convalescence, from June 29, 1998 to 
September 1, 1998.  

In July 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that his right knee disorder 
was the direct result of weakness and instability in his left 
knee.  The veteran also testified that his bilateral knee 
pain causes difficulty sleeping.

In August 1998, the RO issued a decision granting a temporary 
100 percent disability rating for the veteran's left knee 
disorder based upon the schedular rating criteria for a knee 
replacement, from June 29, 1998 to August 1, 1999, to be 
followed by the minimum rating of 30 percent.  

A treatment report, dated August 13, 1998, was received from 
Mississippi Sports Medicine & Orthopedic Center.  The report 
noted the veteran's complaints of left foot and heel pain.  
Physical examination revealed a little swelling around the 
left ankle.  X-ray examination of the left ankle was normal.  

A treatment report, dated in August 1998, was received from 
M. Langstreet, M.D.  The report noted, in pertinent part, the 
veteran's complaints of right shoulder pain.  X-ray 
examination of the right shoulder revealed a narrowed 
acromioclavicular (AC) joint, but no real arthritic bony 
changes.  The remainder of the shoulder joint was normal.  
Physical examination of the right shoulder revealed 
tenderness over the rotator cuff, but no tenderness over the 
AC joint.  There was definite positive impingement sing and a 
negative adduction sign.  The veteran received an injection 
into his subacromial bursa with Celestone and Xylocaine and 
Marcaine mixture.  Thereafter, he reported an essentially 
free range of motion with no pain.  The report also noted the 
veteran's history of having received a prior injection of the 
right shoulder from L. Fields, M.D.  The veteran indicated 
that this injection had given him good relief for a while.

A treatment report, dated in August 1998, noted that the 
veteran sought treatment after hearing a popping noise in his 
left knee.  The report indicated that the veteran was using a 
walker and left leg boot for walking.  Physical examination 
of the left knee revealed flexion to 0 degrees and extension 
to 100 degrees, with good stability, swelling and tenderness.  

In August 1998, a VA examination for joints was conducted.  
The report noted the veteran's complaints of severe pain in 
his left knee and left ankle.  He reported tingling and 
numbness on the medial aspect of the left foot.  He also 
reported that his right knee locks up and swells at times 
causing pain.  In discussing his left ankle, the veteran 
attributed this condition to an operative procedure on his 
left knee in June 1998.  He also reported that he had injured 
his right shoulder in a fall, which he attributed to his left 
knee.  The VA examiner indicated that he had reviewed the 
veteran's record and believed that the veteran's right knee 
disorder was at least partially, if not fully, related to the 
veteran's left knee disorder.   

In September 1998, the RO issued a decision granting service 
connection at a 10 percent rating for a right knee disorder, 
status post right quadriceps tendon repair.

In September 1998, the veteran ruptured his left patellar 
tendon.  In October 1998, the veteran underwent a repair of 
patellar tendon rupture with a #5 ethabond with patellar 
tension wire augmentation.

A treatment report, dated in January 1999, noted that the 
veteran continued to have problems with his left knee.  X-ray 
examination of the left knee revealed a high riding patella.  
A subsequent treatment report, dated in January 1999, noted a 
superficial abrasion to the left knee.  

In late February 1999, the veteran ruptured the quadriceps 
tendon of his right knee while ambulating with crutches.  In 
March 1999, the veteran underwent a delayed right quadriceps 
tendon repair.  The operative report noted a postoperative 
diagnosis of displaced patella fracture and re-rupture of the 
quadriceps tendon.  A follow-up treatment report, dated in 
April 1999, noted that the veteran was to continue using a 
right knee immobilizer full time and a brace on the left leg.  
The report also indicated that he was to continue activities 
as tolerated.  

A treatment report, dated in May 1999, noted that the 
veteran's left knee brace should be adjusted to relieve 
pressure on a non-healing ulcer on the left knee.  A June 
1999 treatment report noted that the veteran's left knee 
exhibited an active range of motion from 30 degrees extension 
to 110 degrees flexion and passive range of motion from 0 
degrees extension to 110 degrees flexion.  The veteran's 
right knee exhibited active range of motion from 20 degrees 
extension to 125 degrees flexion and a passive range of 
motion from 0 degrees extension to 125 degrees flexion.  The 
report indicated that the veteran had not been released from 
post operative care.  

In May 1999, the veteran filed a claim under 38 U.S.C.A. §  
1151 alleging that his left ankle was fractured during VA 
surgery performed on his left knee in 1998.  The veteran 
indicated that he has had difficulty with his left ankle 
since that time.  Photographs submitted by the veteran show a 
bruise in the area of the veteran's left ankle.  The veteran 
attributed this injury to the tight clamp used to stabilize 
his leg for surgery.

A June 1999 treatment report noted that the veteran has had 
some bleeding at the insertion of the patella tendon, which 
now appeared healed.  A June 1999 treatment report indicated 
that the veteran was prescribed a drop lock hinged knee brace 
for his right knee.  A July 1999 treatment report noted that 
the veteran was walking with two Canadian crutches and 
bilateral long leg braces.  His surgical scars were noted to 
be well healed.  The report also noted that the veteran was 
wheelchair dependent.  

In July 1999, the veteran filed a statement in support of his 
claim indicating that he last worked in October 1991.  He 
indicated that he left his employment as a result of 
myasthenia gravis.  Included with his statement was a letter 
from the veteran's spouse.  She indicated that the veteran's 
knee disorders severely restrict his ability to attend to 
daily needs.  She indicated that when the veteran goes 
shopping, the items must be loaded into the cart for him.  
She also indicated the items must be unloaded by her when he 
arrives home.

In July 1999, the veteran submitted a VA Form 21-8940.  On 
this form, the veteran indicated that he worked for South 
Central Bell from September 1958 to October 1991.  He 
reportedly left employment at that time due to myasthenia 
gravis.  The report also indicated that he has completed high 
school and has since attended various telephone company 
classes on new equipment.

In July 1999, a VA examination for joints was conducted.  The 
report noted the veteran was in a wheelchair and unable to 
stand without losing balance.  The veteran was also wearing a 
right knee immobilizer and left knee brace.  Both knees 
appeared swollen, and the veteran's surgical scars were well 
healed.  The report noted that the veteran knees could not be 
examined because they were very sensitive to touch.  The 
report also noted that the veteran continues to be somewhat 
independent in some of his activities of daily living with 
the help of treatment from occupational therapy.  

In August 1999, the veteran submitted statements and 
photographs in support of his claims.  The photographs show 
various impediments within the veteran's home which would 
prevent wheelchair access to some areas.  The photographs 
also show two ramps which the veteran had installed at his 
home.  A statement from the veteran's mother-in-law, received 
in August 1999, noted that the veteran can only walk with the 
aid of crutches, and even then only for several feet.  She 
indicated that the veteran and the veteran's spouse are 
disabled, and the veteran does the shopping and other 
required activities outside of their home.  

In August 1999, the veteran was issued a motorized scooter.  
X-ray examination of the left foot, dated in August 1999, 
revealed evidence of calcification in the tendo-Achilles 
attachment to the calcaneus.  The small joints of the foot 
were well preserved and no other soft tissue or bony 
abnormalities were seen.  X-ray examination of the right 
shoulder, performed in August 1999, revealed a well preserved 
joint space, normal acromioclavicular joint, and no other 
soft tissue or bony abnormalities.  A treatment report, dated 
in August 1999, noted that the veteran was unemployable and 
without any chance of improvement.  A subsequent treatment 
report dated in August 1999 noted that the veteran could not 
be employed in a job that required mobility.  

In August 1999, a treatment summary report relating to the 
veteran's spouse was received.  The report noted her current 
symptoms of depression, anxiety, and paranoid delusions.  The 
report also noted diagnoses of severe schizoaffective 
disorder, moderate anxiety disorder, moderate borderline 
personality disorder, and moderate attention deficit 
hyperactivity disorder.  The examiner noted that the 
veteran's spouse was able to leave the residence with family 
members, and that she was not bedridden or blind, and she 
does not use any assistive devices for mobility.  It also 
indicated that she was able to dress, undress, use the bath 
and toilet, and feed herself without assistance.  The report 
also noted that the veteran's spouse was able to protect 
herself from the hazards of life while in the safety of her 
home.

A psychiatric treatment report, dated in September 1999, 
diagnosed the veteran with adjustment disorder with depressed 
mood, rule out major depression.  The report noted that the 
veteran was ambulatory with an electric wheelchair and 
bilateral leg braces.  

In December 1999, a VA examination for joints was conducted.  
The veteran arrived for the examination in a motorized 
scooter and he brought with him bilateral axillary crutches 
which he uses in his house for short distance ambulation.  
Physical examination revealed a blister on his left leg, 
possibly from his left knee brace.  The surgical scars 
remained well healed and both of the veteran's knees were 
swollen.  Active range of motion in the left knee was from 0 
degrees extension to 110 degrees flexion.  Passive range of 
motion was from 0 degrees extension to 120 degrees flexion 
with excruciating pain.  Active range of motion testing in 
the right knee was from 15 degrees extension to 100 degrees 
of flexion, and passive range of motion was from 5 degrees 
extension to 115 degrees flexion with excruciating pain.  He 
was able to walk unassisted from the examination table to the 
the scooter.  The VA examiner noted that the veteran was able 
to walk slowly with his braces, and that he had with marked 
loss of functional capacity primarily due to his bilateral 
knee disorder rather than myasthenia gravis.

A treatment report, dated in January 2000, noted a recurrence 
of the veteran's myasthenia symptoms.  The report noted that 
these always occur when the veteran is on his feet, either 
just getting up or after several minutes.  The report noted 
an assessment of recurrence of myasthenia gravis symptoms.

In May 2000, the veteran submitted a statement which 
indicated that following his discharge from the service, he 
went to work for the telephone company.  The veteran 
indicated that he worked for this company for 33 years until 
1991 when he was forced to retire after being diagnosed with 
myasthenia gravis.  

In May 2000, the veteran filed a claim seeking compensation 
under 38 U.S.C.A. § 1151 for additional knee disability from 
knee surgery at the Jackson VAMC in 1998.

In June 2000, the veteran submitted a statement in support of 
his claim.  In discussing his disabilities, he indicated that 
when taking a bath, dressing and undressing, he requires the 
assistance of his spouse.

A July 2000 treatment report noted that the veteran was 
ambulatory.  

A treatment report, dated in August 2000, noted the veteran's 
complaints of bilateral knee pain.  The veteran reported 
intermittent episodes of bleeding frpm a spot just distal to 
the tubercle.  X-ray examination of the left knee revealed a 
total knee arthroplasty, a broken wire which had been wired 
to the patella, two screws of the proximal tibia, and a bony 
bridge between the fibula and the tibia where the veteran had 
a proximal tibial ostectomy.  X-ray examination of the right 
knee revealed degenerative arthritis with medial joint space 
narrowing.  Physical examination revealed a bloody drainage 
in the recent past just below the left tibial tubercle.  
There was also fluid within the left knee particularly on the 
lateral side.  The physician noted that the veteran has 
myasthenia gravis and surgery would be difficult for him.  

A treatment report, dated in September 2000, noted that the 
veteran was essentially dependent on a motorized wheelchair 
and has been utilizing a brace on the left knee to hopefully 
compensate for his instability.  Physical examination of the 
right knee revealed severe osteoarthritis.  Range of motion 
in the right knee from 5 degrees extension to 95 degrees 
flexion, with pain and crepitus throughout the range of 
motion.  The right knee exhibited slight varus deformity 
which is passively correctable.  Examination of the left knee 
revealed well healed anterior wounds, without drainage or 
sign of pin penetration although the wire is palpable in the 
patellar tendon region.  The report noted gross laxity 
throughout the range of motion of the left knee.

A preoperative evaluation, performed in September 2000, noted 
that the veteran's myasthenia gravis increases the risk 
involved in the veteran undergoing right knee replacement 
surgery.  The report also noted the veteran's belief that 
additional surgery would allow him to ambulate again.  

A report of contact, dated in early October 2000, noted that 
the veteran was seen by a VARO employee at the grocery store 
on October 3, 2000, and the veteran had been pushing a 
grocery cart.  The VARO employee indicated that she had seen 
the veteran many times at the RO and was certain that she saw 
him on that day.  She indicated that he was not wearing knee 
braces, and that he had tape on his left knee.  She indicated 
that he veteran had a cane but was not using it.  

In October 2000, the veteran submitted additional argument in 
support of his claims, including photographs of his knees.  

A treatment report, dated in October 2000, noted the 
physician's opinion that the veteran should be considered 
completely disabled as a result of his lower extremity 
disorders and his underlying myasthenia gravis.  

A report of contact, dated in late October 2000, noted that 
the veteran was seen by a VARO employee on Saturday, October 
28, 2000, shopping at stores.  The VARO employee indicated 
that the veteran was walking around without braces on his 
legs and no bandages for approximately an hour.  During this 
time, the VARO employee indicated, the veteran was holding 
some items in his hands and that he had a walking cane with 
him which he used occasionally.  On the same report of 
contact, the VARO employee also indicated that she came 
across the veteran again on Sunday, October 29, 2000.  The 
veteran was reportedly using only a metal cane for ambulation 
and was not wearing any knee braces.  On this occasion, the 
VARO employee indicated that she briefly spoke with the 
veteran, and is certain it was him.  A subsequent notation in 
the claims folder indicates that the veteran was provided a 
copy of this report in November 2002.

A treatment summary letter, dated in November 2000, was 
received from J. Parker, M.D.  In his letter, Dr. Parker 
indicated that the veteran has myasthenia gravis which is not 
severely exacerbated but results in mild chronic problems.  
Dr. Parker also noted that this condition could possibly move 
into remission by changing medications.

In April 2001, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he believed his surgical 
treatment at the VA medical center resulted in a fractured 
left ankle and aggravated his myasthenia gravis.  The veteran 
testified that use of a boot walker was prescribed for his 
left ankle, and that using this item caused stress and injury 
to his healing left knee.  The veteran testified that he was 
unemployable.  As for his spouse's condition, the veteran 
testified that she suffers from a compulsive disorder and 
schizophrenia and can't go out of the house.  

An April 2001 treatment report noted that the veteran was 
using a wheelchair to ambulate.  An August 2001 treatment 
report noted an impression of a mood disorder due to 
myasthenia gravis.  An October 2001 treatment report noted 
that the veteran had gained a little more weight and that his 
myasthenia gravis may be affecting his strength in his legs.  
Both of his knees exhibited full extension, with 115 degrees 
of flexion on the left and about 120 to 125 degrees of 
flexion on the right.  The report noted that his components 
appeared well fixed on the left while the right had some 
medial compartment degenerative joint disease.  The report 
also noted that the veteran was not a good surgical candidate 
at this point and that he was completely disabled and 
unemployable.

A March 2002 treatment report noted an impression of a mood 
disorder due to myasthenia gravis.  A treatment report, dated 
in April 2002, noted that the veteran's knees are doing the 
same as they were six months earlier.  Physical examination 
of the left knee revealed 15 to 20 degree extension lag and 
the patella still tracks a little bit laterally.  The left 
knee exhibited a passive range of motion from full extension 
to 120 degrees of flexion.  Quadriceps strength on the left 
was about 4/5.  Physical examination of the right leg 
revealed some quadriceps weakness and a passive range of 
motion from full extension to 120 to 125 degrees of flexion.  
The report noted that the veteran was wearing bilateral long 
leg knee braces and using a crutch.  It also noted that he is 
using a scooter primarily and keeping his walking to a 
minimum.  The report also noted the opinion that the veteran 
is essentially completely disabled and unemployable.  

In August 2002, a Board videoconference hearing was held.  At 
the hearing, the veteran testified that he needs a total knee 
replacement in the right knee, and a second knee replacement 
in his left knee, but that he is no longer a good candidate 
for surgery.  He claimed that his left ankle was fractured 
during surgery on his left knee.  He attributed this injury 
to a clamp used to secure his left lower extremity during 
surgery.  He further testified that he injured his right 
shoulder in a falls caused by his bilateral knee disorders.  
The veteran testified that his wife had behavioral problems 
and is unable to care for herself.  



II.  Analysis

Through correspondence, the rating decisions, the statements 
of the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims.  Pertinent records have 
been obtained, and VA examinations have been completed.  
Thus, the Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board also notes that the Veterans 
Claims Assistance Act of 2000 is inapplicable to the CUE 
claim.  Livesay v. Principi, 15 Vet. App. 165 (2001).

A.  Entitlement to a rating higher than 30 percent for 
residuals of left total knee arthroplasty.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of left total knee 
arthroplasty are currently evaluated by the RO as 30 percent 
disabling.  

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis (and such total rating follows an 
initial 1 month temporary total convalescent rating under 
38 C.F.R. § 4.30).  Thereafter, residuals of a knee 
replacement are rated based on residuals, as follows:  
minimum rating is 30 percent; a 60 percent rating is assigned 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees (i.e., between a 30 percent and 60 
percent rating) of residual weakness, pain or limitation of 
motion are to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

Medical records, particularly those since the termination of 
the temporary total rating for left knee replacement, 
indicate continued pain, limitation of motion, and 
instability of the left knee.  The veteran wears a brace on 
the knee at times, and has some difficulty ambulating because 
of the knee (even if the extent of his claimed problem with 
ambulation is somewhat contradicted by other evidence).  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran now has chronic 
residuals of left knee replacement, consisting of severe 
painful motion or weakness in the affected extremity, and 
such supports an increased rating to 60 percent for this 
disability.

B.  Extension of the Total Evaluation for the Left Knee 
Arthroplasty after August 1, 1999.

The RO granted a tempoarary 100 percent disability rating for 
the veteran's left knee disorder based upon the schedular 
rating criteria of Code 5055 for a knee replacement.  Under 
this code, after a one month temporary total convalescent 
rating, a total rating is assigned for one year after 
implantation of the prosthesis.  The total rating under these 
provisions ran from June 29, 1998 until August 1, 1999.  The 
veteran has requested an extension of such temporary total 
rating, but such is not provided for in the law.  After the 
expiration of the temporary total rating, the knee condition 
is to be rated based on residuals.  As a matter of law, the 
claim must be denied.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

C.  Extension of Special Monthly Compensation (SMC) Benefits 
based on Schedular Housebound Criteria beyond July 1, 1999.

The veteran's SMC was neither granted nor terminated based on 
a determination that he was factually housebound.  His 
entitlement to SMC arose out of the fact that he had a 100 
percent schedular rating following surgery for his service-
connected left knee disorder from June 29, 1998 to August 1, 
1999 and his service-connected right knee disorder from March 
3, 1999 to July 1, 1999.  Therefore, the veteran was entitled 
to schedular housebound benefits from March 3, 1999 to July 
1, 1999 because he had one disability rated 100 percent 
disabling and another separate disability rated as 60 percent 
disabling or more during that time.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i) (SMC payable where the veteran 
has a single service-connected disability rated as 100 
percent disabling, and an additional service-connected 
disability rated as 60 percent disabling).  

The only way that the veteran could continue receiving SMC 
beyond the July 1, 1999, was is if the evidence shows that he 
was permanently housebound by reason of service-connected 
disability or disabilities.  In other words, if the evidence 
shows that he has been substantially confined as a direct 
result of service- connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i)(2).

The evidence in this case does not show that the veteran's 
service-connected disabilities substantially confine him to 
his dwelling or its premises beyond July 1, 1999.  Indeed, 
the evidence shows that he attends medical appointments and 
goes to stores in the community.    It has not been shown 
that his service-connected disabilities have been 
sufficiently disabling to keep him home.  Accordingly, an 
extension beyond July 1, 1999 for special monthly 
compensation at the housebound rate is not warranted. 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The preponderance of the evidence is against this claim.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

D.  Entitlement to a Rating Higher than 20 percent for a 
Right Knee Disorder

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

A knee impairment with recurrent subluxation or lateral 
instability is rating 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Arthritis shown by X-ray findings is rated on the basis of 
limitation of motion under the appropriate limitation of 
motion code for the affected joint.  When there is arthritis 
with at least some limitation of motion, but which would be 
rated noncompensable under a limtation of motion code, a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The RO has assigned a 20 percent rating for the veteran's 
right knee condition (status post right quadriceps tendon 
repair) under Code 5261, for limitation of extension.  The 
Board will not upset that rating.  There is evidence of right 
knee arthritis and limitation of motion with a lack of about 
15 degrees of full extension and with flexion limited to 
about 100 degrees.  At times motion has been better.  The 
limited flexion of the knee would be rated compensable, and 
the limited extension of the knee may be considered 20 
percent disabling under the limitation of motion code, 
particularly when the effects of pain on use are considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).

However, as noted, a separate rating may also be assigned for 
right knee instability under Code 5257.  The medical records 
do not clearly depict the degree of instability of this knee, 
although instability has been medically noted and the veteran 
uses a knee brace at times.  Based on all the evidence, the 
Board estimates that the veteran has moderate instabilty of 
this knee, warranting a 20 percent rating under Code 5257.

In sum, the right knee disorder is to be rated 20 percent 
based on arthritis with limitation of motion, and it is to be 
separately rated 20 percent based on instability.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.

E.  TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities consist of right 
and left knee disorders.  As noted above, the Board has has 
assigned a 20 percent plus 20 percent dual rating for the 
right knee disorder, and the Board has rated the left knee 
disorder 60 percent disabling.  The veteran meets the 
schedular criteria for consideration of a TDIU rating.  The 
evidence indicates he has not worked in some years.  Medical 
records show he has significant non-service-connected 
ailments, and is also of advanced age, and these impediments 
to employment may not be considered in determining 
entitlement to a TDIU rating.  38 C.F.R. § 4.19.  
Nonetheless, the service-connected right and left knee 
disorders are substantial, and there is a reasonable 
likelihood that they would prevent the veteran from working 
even if he had no non-service-connected conditions and were 
younger.  Some medical professionals have stated or suggested 
that the knee problems alone prevent the veteran from 
working.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the service-connected knee 
disorders prevent gainful employment, and thus a TDIU rating 
is granted.

F.  Entitlement to Specially Adapted Housing of Home 
Adaptation Grant.

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to: (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lowere extemity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The phrase 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

The veteran is service-connected for right and left knee 
disorders, which are rated as described earlier.  While he 
has substantial impairment from the knee conditions, and a 
TDIU rating has been granted, the knee disorders have not 
been found to be permanently and totally disabling.  
Moreover, it is not shown that because of the service-
connected knee conditions he must use, on a regular basis, 
braces, canes, a wheelchair, etc. in order to get about.  The 
file shows that such devices have been given to the veteran 
because of both service-connected and non-service-connected 
conditions, and he does not regularly use them (such as when 
he was seen shopping in the community).  There is no loss of 
use of the lower extemities, within the meaning of these 
particular benefits, due to service-connected knee disorders.  

The Board finds that the criteria for these benefits are not 
met.  The preponderance of the evidence is against this 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

G.  Entitlement to Automobile and Adaptive Equipment or for 
Adaptive Equipment Only.

The veteran has also filed a claim for assistance in 
purchasing a car or for adaptive equipment.  A certificate of 
eligibility for financial assistance in the purchase of an 
automobile and of basic entitlement to necessary adaptive 
equipment will be granted when the veteran has certain 
service-connected conditions including (as pertinent to the 
present case) loss or permanent loss of use of one or both 
feet, or for adaptive equipment only, ankylosis of a knee. 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

The veteran does not have loss of use of either foot due to 
his service-connected knee disorders.  Moreover, despite 
significant service-connected bilateral knee disorders, 
neither the right or left knee is ankylosed (fixed in one 
position).  Thus, the veteran fails to meet the eligibility 
requirements for entitlement to automobile and adaptive 
equipment or adaptive equipment only.  The law, not the 
evidence, is determinative of the outcome of this issue, and 
as a matter of law, his claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

H.  Secondary Service Connection for a Right Shoulder 
Disorder

The veteran is claiming service connection for a right 
shoulder disorder secondary to his service-connected 
bilateral knee disorders.  He alleges that he injured his 
right shoulder in falls caused by his knee disorders.  He 
also attributes this condition to the stress on his right 
shoulder of using a walker following his knee surgeries.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition. 38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is an additional increment of disability of a non-
service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Initially, the Board notes that there is no evidence of a 
right shoulder disorder having been incurred during service.  
The first reported complaint of right shoulder pain was made 
by the veteran in a report completed by the veteran for the 
Social Security Administration in July 1993.

In August 1998, the veteran sought treatment for complaints 
of right shoulder pain.  X-ray examination of the right 
shoulder revealed a narrowed AC joint, but no real arthritic 
bony changes.  The remainder of the shoulder joint was 
normal.  Physical examination of the right shoulder revealed 
tenderness over the rotator cuff, but no tenderness over the 
AC joint.  The veteran received an injection into the right 
shoulder and subsequently reported an essentially free range 
of motion with no pain.  X-ray examination of the right 
shoulder, performed in August 1999, revealed a well preserved 
joint space, normal acromioclavicular joint, and no other 
soft tissue or bony abnormalities.  Accordingly, even if the 
Board were to accept the veteran's contentions, the evidence 
of record does not show objective evidence of any ongoing 
organic pathology of the right shoulder.

The weight of the credible evidence establishes that a 
claimed right shoulder disorder order was not caused or 
permanently worsened by service-connected bilateral knee 
disorders.  The preponderance of the evidence is against the 
claim, and thus the benefit-of-the- doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

I.  Secondary Service Connection for a Left Ankle Disability

The veteran alleges that he incurred a left ankle disability 
secondary to his service-connected bilateral knee disorders.  
Specifically, he claims that his left ankle was fractured 
during left knee surgery performed by the VA medical center 
in June 1998.  In support of his claim, the veteran has 
submitted photographs of his left ankle which show a bruise 
on his ankle.  The veteran attributed this injury to the 
tight clamp used to stabilize his leg for surgery.  

Relevant medical treatment reports reveal that the veteran 
underwent surgical removal of the retained hardware from his 
prior tibial osteotomy and a total left knee arthroplasty on 
June 29, 1998.  No complications were reported during the 
surgery.  No complications were reported during the surgery.  
An outpatient treatment report, dated July 6, 1998, noted 
that the veteran was able to stand and ambulate 30 feet using 
a standard walker and forearm attachment with stand guard 
assist.  A treatment report, dated July 21, 1998, noted that 
the veteran was continuing to improve daily although he was 
set back by a stress fracture in his ankle.  In August 1998, 
the veteran was treated by a private physician.  X-ray 
examination of the left foot, performed at that time, was 
normal.

Even if the Board were to accept the veteran's contentions 
that his left ankle was bruised during his left knee surgery 
in June 1998, the evidence does not show the continuation of 
a chronic left ankle disorder.  The current existence of the 
claimed disability is a requirement for service connection, 
and such is not shown in this case. 

The preponderance of the evidence is against the claim, and 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

J.  CUE in Prior RO Decisions when Rating Service-Connected 
Bilateral Knee Disorders 

The veteran alleges that the RO's prior decisions concerning 
his service-connected right and left knee disorders contain 
CUE.  Of course, this pertains to earlier unappealed RO 
rating decisions which are otherwise final (38 U.S.C.A. 
§ 7105), not the rating decsions on appeal which the Board 
has addressed above.

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication. Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 
(2001).

The veteran's CUE argument essentially is a dispute with how 
the RO weighed the evidence in assessing the disability 
ratings assigned to his service-connected right and left knee 
disorders, and such is insufficient to justify a finding of 
CUE.  The alleged error is not undebatable.  Given the law in 
effect and evidence of record, there is no showing that the 
RO committed CUE in past unappealed rating decisions relating 
to evaluations of right and left knee disorders.  Thus, the 
veteran's CUE claim must be denied.

K.  Compensation Under 38 U.S.C.A. § 1151 for Additional Knee 
Disability.

The veteran is claiming additional compensation under 
38 U.S.C.A. § 1151 for knee disability which he asserts 
resulted from surgery for his service-connected knee problems 
at a VAMC. 

The Board notes that 38 U.S.C.A. § 1155 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997, and having filed this claim beyond this date, the new 
version of the law applies to this case. VAOPGCPREC 40- 97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).

The veteran is already service-connected for disorders of 
both knees, and all problems with both knees (including any 
additional problems associated with VA surgery) are taken 
into account when rating the service-connected knee 
disorders.  The law does not permit duplicate compensation 
for the same condition (i.e., compensation under the service-
connection statutes, and compensation for the same condition 
under 38 U.S.C.A. § 1151 based on VA treatment).  The 
veteran's claim for more compensation for knee problems under 
38 U.S.C.A. § 1151 is a claim for duplicate compensation, and 
such claim lacks legal merit.  As a matter of law, this claim 
must be denied.  Sabonis, supra.

M.  Aid and Attendance Allowance for Veteran's Spouse.

The law provides for additional compensation payable to a 
veteran by reason of his spouse being in need of aid and 
attendance. See 38 U.S.C.A. § 1115 (1)(E); 38 C.F.R. 
§ 3.351(a)(2).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person. The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the person is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment. It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made. The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a).

In this case, the veteran contends that his spouse's overall 
health condition warrants entitlement to the benefit sought 
as she has several medical conditions and requires assistance 
of another person to attend to daily functions.

The evidence shows the veteran's spouse has been diagnosed 
with various mental disorders, such as schizoaffective 
disorder, anxiety disorder, borderline personality and 
attention-deficit disorder.  The evidence, however, does not 
show that she is blind, or so nearly blind as defined in the 
regulation.  She is not a patient in a nursing home because 
of mental or physical incapacity.  Her disabilities may limit 
her activities, yet there is no showing of a factual need for 
aid and attendance.  In this regard, the private aid and 
attendance report, dated in August 1999, shows that she is 
able to take care of her own personal care functions, and 
does not regularly need another person to protect her from 
hazards or dangers incident to her daily environment.  In a 
statement from the veteran's spouse, received in June 1999, 
she indicated that she unloads the items for the veteran when 
he returns from shopping.  

The Board concludes that the veteran is not entitled to 
additional compensation based on an alleged need of his 
spouse for regular aid and attendance.  The preponderance of 
the evidence is against the claim.  Thus the benefit-of- the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating of 60 percent for a left knee diability is 
granted.

The right knee disorder is to be assigned dual ratings 
consisting of 20 percent for instability, plus 20 percent for 
arthritis with limitation of motion; to this extent, an 
increased rating for this condition is granted.

A TDIU rating is granted.

Extension of a temporary total evaluation for the left knee 
arthroplasty is denied.

Extension of special monthly compensation at the housebound 
rate is denied.

Specially adapted housing and special home adaptation 
benefits are denied.

Automobile and adaptive equipment benefits are denied.

Secondary service connection for a right shoulder disorder is 
denied.

Secondary service connection for a left ankle disorder is 
denied.

The claim of CUE in prior RO decisions evaluating knee 
disorders is denied.

Compensation under 38 U.S.C.A. § 1151 for additional knee 
disability is denied.

Additional compensation based on aid and attendance for a 
spouse is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

